Citation Nr: 1444961	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left knee condition.  

4.  Entitlement to service connection for a mid-to-low back condition.  

5.  Entitlement to service connection for a neck condition.  

6.  Entitlement to an increased initial disability rating in excess of 10 percent for right knee osteoarthritis with degenerative joint disease (DJD).  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system, including VA treatment records, which are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a left knee condition, a mid-to-low back condition, and a neck condition, in addition to the issue of entitlement to a total disability rating based upon individual unemployability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's right knee osteoarthritis with DJD is manifested by functional limitation due to such factors as painful movement, weakened movement, excess fatigability, or incoordination, with noncompensable range of motion limited to no worse than 110 degrees of flexion and 0 degrees of extension.  


CONCLUSION OF LAW

The criteria for an increased initial disability rating in excess of 10 percent for right knee osteoarthritis with degenerative joint disease (DJD) have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims in a letter sent to the Veteran in April 2009.  The Veteran's claim of entitlement to an increased initial disability rating in excess of 10 percent for right knee osteoarthritis with degenerative joint disease (DJD) arises from his disagreement with the initial disability rating assigned following the grant of service connection; as such, the Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and associated such records with the claims file.  To the extent the record indicates that the Veteran is in receipt of Supplemental Security Income (SSI) disability benefits, and therefore, that there are existing Social Security Administration (SSA) disability records that have not been obtained, the Board has addressed this issue in the remand section below.  See 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

However, a remand is not required in order to obtain outstanding SSA records regarding the Veteran's claim of entitlement to an increased initial disability rating in excess of 10 percent for right knee osteoarthritis with DJD.  First, there is no indication that any outstanding SSA records are relevant to the claim for an increased rating for the right knee.  Second, on his application for compensation, the Veteran denied receiving disability compensation from SSA.  Finally, the Board finds there is sufficient evidence of record, including VA treatment records and two adequate VA examinations, in order to assess the severity of the Veteran's right knee disability according to the applicable rating criteria.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

VA provided examinations regarding the Veteran's service-connected right knee in June 2009 and July 2013.  The examinations and resulting opinions are adequate because they are based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review as to that issue may proceed without prejudice to the Veteran.  


II.  Initial Rating - Right Knee Disability  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2013).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

In the July 2009 RO decision on appeal, the Veteran was awarded service connection for right knee osteoarthritis with DJD and granted an initial disability rating of 10 percent effective February 26, 2009.  The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2013).  

DC 5003 provides degenerative arthritis that is established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

When there is noncompensable limitation of motion of the specific joint or joints involved under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Finally, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent disability rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent disability rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

VA treatment records from April 2009 contains an orthopedic surgery consultation wherein the Veteran reported a right knee injury prior to service, with subsequent arthroscopic surgeries.  He reported knee pain and having tried braces and injections to his knee in the past with little effect.  The physician documented a mild gonalgic gait with patella deformity and no swelling, effusion, locking, or giving out.  X-rays taken revealed advanced right knee DJD.  Physical examination of the right knee revealed no patellar instability, a positive McMurray's test, a negative drawer or Lachman test, and varus-valgus stress-laxity tests with full extension and 30 degrees flexion.  Range of motion testing revealed flexion to 110 degrees and extension to 0 degrees, with no additional pain, weakened movement, excessive fatigability, incoordination, or flares upon repetition.  

The Veteran was afforded a VA examination in June 2009, administered by the same physician as in April 2009 orthopedic consultation.  The Veteran reported a medical history including a football injury to his right knee in 1972, prior to his active service, which resulted in a medial meniscectomy.  He reported current symptoms including pain, stiffness, instability, locking, weakened movement, fatigue, and incoordination, in addition to weekly flare-ups lasting three days with increased pain and fifty days of inflammatory incapacitating episodes per year.  Physical examination of the right knee revealed a gonalgic gait, with no patella deformity, swelling, or inflammation.  There was no locking, giving out, or patellar instability.  McMurray's test was positive while drawer or Lachman test was negative, and varus-valgus stress-laxity tests revealed full extension and 30 degrees flexion.  Range of motion testing resulted in flexion to 120 degrees and extension to 0 degrees after three repetitions.  Additional pain, weakened movement, excessive fatigability, incoordination, or flares were noted upon repetition.  The examiner diagnosed tricompartmental grade 3-4 right knee osteoarthritis (OA) DJD which was most likely aggravated by active duty.  The examiner's conclusive functional assessment was that range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance, as noted above, with pain and weakness showing the most functional impact.  

VA treatment records reflect the Veteran's continued complaints of knee pain.  A June 2011, orthopedic note documents positive effusion of the right knee as seen on a recent x-ray; however, the actual x-ray report states that no definite effusion of the right knee was seen.  Moreover, the x-ray report states there are no significant changes from the previous April 2009 knee x-ray study.  

The Veteran was most recently afforded a VA examination of his right knee in July 2013.  The examiner reviewed the Veteran's claims file and medical records and conducted an in-person examination.  Range of motion testing revealed right knee flexion to 130 degrees (with objective evidence of painful motion at 130 degrees), extension to 0 degrees, without limitation or evidence of painful motion.  These figures were unchanged upon repetitive motion.  Functional impairment of the right knee was noted to include less movement than normal and pain on movement.  Additionally, the Veteran displayed tenderness or pain to palpation of the right knee.  Muscle strength and instability tests were both normal, and there was no evidence of history of recurrent patellar subluxation or dislocation.  The examiner documented the Veteran's meniscal condition, with symptoms including frequent episodes of joint pain and residual signs of a meniscectomy, including his progressive DJD.  A nonpainful, stable scar was noted as a result of the Veteran's right knee condition, with no other pertinent physical findings.  The Veteran reported the use of assistive devices including occasional use of a cane for knee pain and balance.  Finally, the examiner noted functional impact of the Veteran's right knee condition upon his ability to work in that repeated use tasks or strength tasks would be unsafe and problematic.  

The Board finds the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased initial disability rating in excess of 10 percent for right knee osteoarthritis with DJD for the entire period on appeal.  Considering first the provisions DC 5003, the Veteran has not displayed x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations as required for an increased 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5003.  The Board acknowledges that the Veteran is diagnosed with arthritis of his left knee; however, as that condition is not service-connected (the Board has herein remanded the Veteran's claim of service connection for a left knee condition), it is not for consideration.  Moreover, the Board finds that he has not displayed any incapacitating exacerbations related to his right knee disability.  

Although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Note (2) (2013).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of record in this regard, and finds that, although the Veteran did report fifty days of inflammatory incapacitating episodes per year during the June 2009 VA examination, at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right knee disability.  Therefore, the evidence is not persuasive in demonstrating that the Veteran's right knee disability resulted in any "incapacitating exacerbations."  Accordingly, the Board finds that the evidence does not warrant a higher 20 percent rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

The Board has also considered the applicability of an alternate diagnostic code for a potential increased disability rating, but finds that the evidence of record does not warrant such a rating.  There is no evidence of ankylosis of the Veteran's right knee, so DC 5256 is not for application.  Id., DC 5256.  Although the Veteran reported instability at the June 2009 VA examination, the medical evidence of record, including results from April 2009, June 2009, and July 2013, documents that there was no history of subluxation and no instability.  Although the Veteran is competent to report instability insofar as he experiences it with his senses, his subjective report is outweighed by the consistent and competent medical evidence of record.  Therefore, a rating under DC 5257 is not warranted.  Id., DC 5257.  

DC 5258 is also not for application.  The July 2013 VA examiner specifically found there was no history of dislocation.  Additionally, although the June 2011 orthopedic note contains a notation of positive effusion of the right knee, the x-ray report specifically states that there is no definite effusion regarding the right knee.  Finally, although the Veteran reported locking in his June 2009 VA examination, both the April 2009 and June 2009 medical findings document that there is no locking of the right knee.  As above, the Veteran is competent to report locking insofar as he experiences it with his senses; however, his subjective report is outweighed by the consistent and competent medical evidence of record.  Id., DC 5258.  

The Board notes that DC 5259 is seemingly applicable in the Veteran's case as it rates the symptomatic removal of semilunar cartilage.  However, the maximum assigned disability rating under DC 5259 is 10 percent; thus, it does not lead to an increased disability rating for the Veteran's manifested symptomatology.  Id., DC 5259.  Moreover, to assign a 10 percent disability rating under DC 5259 in addition to the already assigned 10 percent rating under DC 5003 would constitute impermissible pyramiding, as the Veteran is already being compensated under DC 5003 for his manifested symptomatology.  See 38 C.F.R. § 4.14.  

Turning to consideration of limitation of motion under DCs 5260 and 5261, the Board notes that even when considering any functional limitation due to such factors as painful movement, weakened movement, excess fatigability, or incoordination, the Veteran's range of motion was limited to no worse than 110 degrees of flexion and 0 degrees of extension.  Under DCs 5260 and 5261, this level of limitation is considered noncompensable.  38 C.F.R. §4.71a, DC 5260-61.  

Finally, there is no noted impairment of the tibia and fibula under DC 5262, or genu recurvatum under DC 5263, which does not provide for a rating of greater than 10 percent in any case.  Id., DC 5262-63.  Accordingly, the Board finds no alternately applicable diagnostic code that can serve as the basis for a rating of greater than 10 percent for the Veteran's right knee disability.  

Thus, the Veteran's right knee osteoarthritis with DJD is manifested by functional limitation due to such factors as painful movement, weakened movement, excess fatigability, or incoordination, with noncompensable limitation of motion.  Therefore, as the evidence of record does not reveal impairment sufficient to meet the rating criteria in excess of 10 percent, the preponderance of the evidence is against the assignment of an increased rating for the Veteran's right knee osteoarthritis with DJD.  There is no reasonable doubt to the resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected right knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

Here the schedular rating criteria used to rate the Veteran's service-connected right knee disability reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate the disability on the presence, or lack, of limitation of motion, with proper consideration of functional limitation due painful movement, weakened movement, excess fatigability, or incoordination; thus, the demonstrated manifestation of painful movement without limitation of motion is contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  


ORDER

An increased initial disability rating in excess of 10 percent for right knee osteoarthritis with DJD is denied.  


REMAND

A remand is required in this case for additional development regarding the Veteran's service connection claims on appeal, specifically to obtain supplemental VA medical opinions, any potentially relevant Social Security Administration (SSA) disability records, any outstanding VA or private treatment records regarding the Veteran's claimed conditions, and to provide proper notice regarding the Veteran's implied TDIU claim.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  


I.  SSA Records

The Veteran's March 2009 VA Form 21-526 indicates that his knee, back, neck, hearing loss, and tinnitus conditions all prevent him from working; therefore, part of his initial claim was for nonservice-connected pension benefits.  The record further indicates that the RO administratively granted the Veteran's NSC pension claim because he met certain eligibility requirements, including that he was in receipt of Supplemental Security Income (SSI) disability benefits.  

Where VA has notice that the Veteran is receiving disability benefits from the SSA.  It is unclear if these are Social Security disability benefits or merely Social Security income.  The Veteran's SSA/SSI disability records are not currently associated with the claims file and must be obtained on remand.  The records associated with such a claim could contain information regarding the Veteran's service connection claims and occupational capacity; therefore, there is a reasonable possibility that they may be relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As such, the AOJ must contact the SSA to obtain a complete copy of all adjudications and the supporting medical and other records underlying any adjudication for disability benefits regarding the Veteran.  


II.  VA Supplemental Opinions

A remand is also necessary to obtain adequate supplemental medical opinions regarding the Veteran's claims of entitlement to service connection for left knee, back, and neck conditions as secondary to his service-connected right knee disability.  

The July 2013 VA examiner diagnosed the following conditions: left knee DJD and medical arthrosis, DJD and degenerative disc disease (DDD) of the lumbar spine, and spondylosis of the cervical spine.  The examiner ultimately rendered opinions that the diagnosed conditions were less likely as not secondary to the Veteran's service-connected right knee disability; however, the Board notes that the examiner's rationale states that the conditions are not "directly" related; thus, the opinions fail to properly address whether the Veteran's service-connected right knee disability aggravates the claimed conditions.  Such consideration is required under a theory of secondary service connection as claimed by the Veteran.  Therefore, the Board finds the July 2013 VA opinions to be inadequate.  See Barr, 21 Vet. App. 303.  Upon remand, supplemental opinions addressing potential aggravation must be obtained; full VA examinations may be required as deemed necessary by the VA examiner.  


III.  VA/Private Treatment Records

Additionally, appropriate efforts must be made to obtain any outstanding treatment records, whether VA or private, identified and authorized for release by the Veteran.  In particular, the Board notes that VA treatment records document that the Veteran underwent a VA audiology evaluation in April 2009, prior to the June 2009 VA audio examination that is of record.  The April 2009 audiologist documented bilateral hearing loss and stated "the complete audiogram is available on Quasar."  The audiogram results from April 2009 have not been associated with the claims file, and should be requested upon remand.  


IV.  TDIU

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

As discussed above, the Veteran's March 2009 VA Form 21-526 indicates that his knee, back, neck, hearing loss, and tinnitus conditions all prevent him from working; additionally, he has been found to be in receipt of Supplemental Security Income (SSI) disability benefits.  

The Board finds the evidence of record discussed above is sufficient to raise the issue of a TDIU rating due to the Veteran's service-connected right knee disability.  Moreover, the TDIU issue of whether the combined effects of the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation is intertwined with the pending service connection claims.  Therefore, to prevent any prejudice to the Veteran, the Board remands the TDIU issue for the Agency of Original Jurisdiction (AOJ) to address in the first instance, after completion of further development and consideration of the pending service connection issues.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to the claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication and the medical and other records underlying any adjudication for disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

3.  Obtain any outstanding VA or private treatment records identified and authorized for release by the Veteran, and associate such records with the claims file. If no records are obtained, obtain a negative response and associate such response with the claims file. 

4.  After the above development, return the claims folder to the July 2013 VA examiner, or if he is unavailable, to another equally qualified examiner for review of the claims file.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide adequate supplemental opinions, including a complete rationale for any and all conclusions reached, as to the following questions: 

a.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability is caused by or aggravated by the Veteran's service-connected right knee disability?  

b. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's back disability is caused by or aggravated by the Veteran's service-connected right knee disability?  

c.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability is caused by or aggravated by the Veteran's service-connected right knee disability?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that any of the above conditions has been aggravated by the Veteran's service-connected right knee disability, the examiner must also provide an opinion as to the baseline level of severity of the condition prior to any such aggravation.  

The term "aggravated" as used above refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

5.  After completing any other development deemed necessary, readjudicate the Veteran's service connection claims for a left knee, back, and neck disability as necessary in light of any additional evidence added to the record.  

6.  Thereafter, adjudicate the Veteran's TDIU claim, arranging for any additional development indicated, including the possibility of a VA examination to determine whether the Veteran is precluded from securing or following a substantially gainful occupation (consistent with his education, training, and occupational experience) as a result of any service-connected disabilities.  

7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


